Friedman, J. (dissenting).
Respondent Port Authority of New York & New Jersey (the PA) formerly maintained its principal offices at the World Trade Center, which, as is well known, was completely destroyed in the terrorist attacks of September 11, 2001. In spite of the deaths of 75 of its employees and the radical disruption of its operations, the PA fully met its payroll obligations to its surviving employees in the weeks following this devastating catastrophe. There were no layoffs, and no PA employee missed a single paycheck.
Unfortunately, a very small number of PA employees misrepresented their post-September 11th employment status in order to obtain monetary assistance that charitable organizations, such as the American Red Cross, were offering to victims of the attacks. The PA was understandably concerned that the public reputation of the entire organization was being damaged by reports in the media that certain PA employees had engaged in this kind of dishonest behavior. Such damage to the PA’s reputation was particularly unfair to the vast majority of PA employees who had not succumbed to the temptation to act in this manner.
To address this threat to its reputation, the PA adopted a consistent policy of dismissing any employee who, although financially unaffected by the attacks, was found to have used false pretenses to obtain aid that should have gone to a person in genuine need. As the PA explains in its brief on this appeal:
“The [PA] is a public agency that operates in the public trust. If the [PA] did not react with a strong response when its employees violated that trust, the credibility of the agency itself would be compromised. The [PA] received a great deal of publicity regarding employees who took Red Cross funds under false pretenses, and there was a need to protect the reputation of the agency.”
While this policy might be characterized as strict—perhaps more strict than the policy the members of this bench would apply if it were our responsibility to manage the PA—it cannot be said that the policy is arbitrary or irrational. And, crucially, it is the management of the PA, not the judiciary, that has been vested with the power to make the relevant policy choice.
Pursuant to the policy described above, the PA terminated petitioner’s employment based on its posthearing finding that, *47in an attempt to obtain financial assistance, he had falsely represented to the Red Cross that he had been laid off due to the destruction of the World Trade Center. The record indicates that the PA’s treatment of petitioner was entirely consistent with its treatment of other employees found to have engaged in similar misconduct. In Matter of McAllister (Commissioner of Labor) (301 AD2d 1012 [2003]), for example, the Appellate Division, Third Department, held that a former PA employee was correctly disqualified from receiving unemployment insurance benefits because the off-duty conduct for which he had been terminated—applying for financial assistance under the false pretense that the September 11th attacks had left him a “displaced worker”—“reflected] adversely upon the employer’s integrity” (id.). In addition, the record contains grievance rulings upholding the terminations of three union-affiliated PA employees (Villa, Kassonbola, and Figuerdo) found to have acted similarly, at least two of whom were (unlike petitioner) actually in the building when the plane hit. Notably, the record reflects that the subject employees in McAllister and the aforementioned grievance proceedings each earned far less than petitioner’s former annual salary of $61,984.
In this proceeding under CPLR article 78, petitioner challenges the PA’s factual findings of misconduct that provided the basis for his dismissal. Today, the majority grants petitioner all of the relief he seeks (indeed, it does not even require petitioner to make good on his offer to repay the money to the Red Cross), based on its own de novo review of the evidence presented at the administrative hearing that resulted in petitioner’s termination. The majority substitutes its own assessment of the petitioner’s credibility for that of the agency, reweighs the evidence, and renders its own findings of fact based on the administrative record. As a justification for doing all this—in disregard of well-established law, as discussed below—the majority repeatedly states, in various formulations, that there is “no substantial evidence of record” to support the PA’s determination that petitioner obtained Red Cross aid on false pretenses. This is flatly wrong. The inescapable fact is that a contemporaneous document, written by a Red Cross worker based on what she was told by petitioner, and signed by petitioner in two places, reflects that petitioner told the Red Cross that he had been laid off. Moreover, petitioner’s subsequent written statement to the PA apologizing for his actions plainly shows his consciousness of guilt. This evidence—and it *48is evidence, no matter how many times the majority claims otherwise—provides ample support for the PA’s determination that petitioner misrepresented his employment status to the Red Cross. Further, the PA was not bound to credit petitioner’s self-serving attempts to explain such evidence away, as the majority—substituting its own judgment for that of the PA— chooses to do.
In annulling the PA’s dismissal of petitioner, the majority adopts an approach that the Court of Appeals has specifically instructed us not to take in reviewing the determination of an administrative agency under article 78. The Court of Appeals has held that, in reviewing a posthearing administrative determination under the “substantial evidence” standard of CPLR 7803 (4), a court has neither the “power to upset the determination of an administrative tribunal on a question of fact,” nor the “right to review the facts generally as to weight of evidence” (Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 230 [1974] [internal quotation marks and citations omitted]). Thus, an administrative agency’s determination concerning the credibility of a witness who has testified before it at an evidentiary hearing is “largely unreviewable by the courts” (Matter of Berenhaus v Ward, 70 NY2d 436, 443 [1987]; see also Matter of Rodriguez-Rivera v Kelly, 2 NY3d 776, 777 [2004] [the Appellate Division “improperly substituted its credibility determinations for those” of the agency], revg 3 AD3d 379 [2004]). Stated otherwise,
“where from the evidence either of two conflicting inferences may be drawn, the duty of weighing the evidence and making the choice rests solely upon the [administrative agency]. The courts may not weigh the evidence or reject the choice made by [such agency] where the evidence is conflicting and room for choice exists” (Berenhaus, 70 NY2d at 444, quoting Matter of Stork Rest. v Boland, 282 NY 256, 267 [1940]).
As is evident from the writing of the majority itself, there was substantial evidence to support the PA’s determination that petitioner, in violation of the rules to which he was subject as a PA employee, used false or misleading pretenses to obtain financial assistance from the Red Cross.* Although there may have been “room for choice” (Berenhaus, 70 NY2d at 444) be*49tween inferences favorable and unfavorable to petitioner, that choice was for the PA to make. Since the PA’s factual determination is supported by substantial evidence in the administrative record, we are bound to confirm that determination, whether or not we would reach the same conclusion ourselves.
Petitioner was employed as a senior product consultant in the Technology Services Department at the PA’s offices in the World Trade Center. When petitioner emerged from the subway on his way to work on the morning of September 11, 2001, the attacks had already occurred, and petitioner was still in the vicinity of the World Trade Center when the first of the towers collapsed. Thus, petitioner, along with thousands of others, experienced the trauma of directly witnessing the devastation wrought by the attacks, although he was not physically injured. As a result of the destruction of the PA’s offices, petitioner had nowhere to work for some time after September 11th, but it is undisputed— and critical to the proper disposition of this proceeding—that, as previously discussed, petitioner was never laid off by the PA, and that the PA continued paying his salary throughout the period of the displacement.
On October 4, 2001, petitioner visited the Red Cross site on Carmine Street, and a Red Cross worker filled out a form entitled “Disaster Registration and Case Record” based on the information he provided. A notation on the form states that “[c]lient [petitioner] is presently layd [sic] off and will be called back to work as soon [as] the company will relocate.” On this basis, according to the notation, petitioner requested financial assistance from the Red Cross to cover expenses for utilities, credit cards and groceries. According to another notation on the form, “[c]lient states that he is helpful [sic] that as soon as the *50company relocate[s] he will be called back to work.” Petitioner signed the form, and was issued a check for $571 that day, and, a month later, a food voucher for $95.
On October 5, 2001 (the day after his visit), petitioner called the Red Cross (as his telephone records confirm). According to petitioner’s testimony, he called the Red Cross to clarify that he was still receiving his salary. Petitioner testified that the Red Cross worker to whom he spoke (who was not identified) told him he could keep the money. Petitioner’s testimony about the content of the call is uncorroborated.
In November, after learning from news reports that other PA employees had been arrested for obtaining financial assistance from relief agencies, petitioner told his supervisor that he had obtained funds from the Red Cross. Thereafter, he spoke to the PA’s Inspector General, and, after being advised of his Miranda rights, completed a handwritten statement apologizing for his conduct in dealing with the Red Cross. Among other things, petitioner stated in this document that he would repay the money. Petitioner also stated: “I have never done anything like this before. I’m sorry, and I didn’t mean any harm or hurt to befall anyone.” Although petitioner’s handwritten statement did not admit to having claimed to have been laid off, the document did admit that he had told the Red Cross worker on October 4th that he was not working and was waiting to be called back to work. At the hearing, however, petitioner denied that he had misled the Red Cross in any way, and explained the apologetic nature of his handwritten statement as the result of his guilt about asking for charity (whether warranted or not) and of his fear that the child-welfare authorities would take away his children (actually, his sister’s children, who were living with him) if he were arrested.
The majority seems to believe that repetition of the phrase “no substantial evidence of record” (or words to similar effect) will suffice to establish that there really is no evidence to support the PA’s determination that petitioner misled the Red Cross. The majority cannot, however, wish away the contemporaneous application form—signed by petitioner in two places— stating that he told the Red Cross worker he had been laid off as a result of September 11th. Indeed, the majority contradicts its own “no substantial evidence” assertion when it acknowledges, in the final paragraph of its writing, that “petitioner’s termination rested on a single sentence (that he was ‘laid off)” in the Red Cross application form. If that “single sentence” is *51not evidence, I do not know what is. Further, the evidence of petitioner’s misconduct provided by that “single sentence,” far from being uncorroborated (as the majority wrongly implies), is confirmed by the handwritten apology petitioner submitted to the PA, thereby evidencing his consciousness of guilt.
The majority seeks to justify its disregard of the documentary evidence supporting the PA’s factual determination by treating as established fact every self-serving explanation petitioner offered for that evidence at the hearing. Thus, the majority chooses to believe petitioner’s claims that he did not make the statement about being laid off attributed to him by the application form; that he did not read the application form before signing it; and that, when he wrote the statement apologizing for his conduct, he was motivated by irrational fear and embarrassment at having taken charity. The weight to be given such testimony is, however, a credibility issue committed by the Legislature to the PA’s determination, and there is no legal basis for this Court to set aside the PA’s refusal to accept petitioner’s self-serving after-the-fact explanations and rationalizations. Whatever testimony petitioner gave at the hearing, the PA had every right to give greater weight to a document prepared as a contemporaneous record of his oral statements, by a Red Cross worker who had no motive to misrepresent those statements, and signed by petitioner in two places. The majority’s annulment of the PA’s action becomes even more difficult to understand when one considers that petitioner’s handwritten apology, clearly evidencing his guilty conscience, corroborates the evidence of his guilt appearing on the face of the Red Cross application form. Further, the majority’s reference to the fact that petitioner did not swear to the truth of the information in the application form is irrelevant, given that this is not a perjury prosecution.
The majority also asserts, without the slightest evidentiary support, that the PA has substituted unspecified “personal feelings and prejudices, in the guise of credibility findings, for evidence.” If such an ad hominem attack suffices to overturn administrative findings, little remains of the fact-finding authority of public agencies—or, for that matter, of the separation of powers—in this state. Needless to say, the record does not contain a scintilla of evidence that anyone’s “personal feelings and prejudices” improperly influenced the PA’s decision to terminate petitioner. I regret that the majority resorts to such baseless charges to camouflage its abandonment of well-established principles of administrative law.
*52The majority further argues that the PA wrongly determined that petitioner did not qualify for financial assistance under the Red Cross’s guidelines for the distribution of aid. Once again, the majority erroneously engages in a de novo review of a factual issue that the PA has already decided rationally and with substantial evidentiary support. The Red Cross guidelines set forth several categories of affected people, and, for each category, the kinds of assistance for which such people were eligible. True, the guidelines state that “Physically or Emotionally Affected Individuals and Their Families” were eligible for (among other kinds of aid) “[financial assistance with mortgage, rent, utilities, monthly bills, food and clothing,” and there is no reason to doubt petitioner’s claim that he was emotionally affected by the disaster. Still, while petitioner’s emotional condition may have entitled him to nonfinancial aid (such as counseling), the fact remains that the attacks had no economic effect on him. Even if the Red Cross aid guidelines are sufficiently ambiguous to be construed to make persons only emotionally affected by the attacks eligible for financial assistance, the PA was entitled to resolve that ambiguity, in light of common sense, against petitioner. After all, why would the Red Cross worker have written down on the form that petitioner had been laid off—and why would petitioner have claimed to have been laid off—if neither one believed that fact had any relevance to his entitlement to financial assistance? The majority’s response—to label as “speculation” the PA’s rational inferences from the available evidence—makes a mockery of the deferential standard of review we are required to apply in an article 78 proceeding.
Even if the majority were correct that the evidence established that petitioner was technically eligible for financial assistance from the Red Cross at the time he made his application—and, to reiterate, the evidence establishes no such thing—the PA could still reasonably conclude, as it did, that petitioner’s misrepresentation of his employment status demonstrated that he intended to mislead the Red Cross. Regardless of petitioner’s actual eligibility, his attempt to mislead the Red Cross about something he believed to be material to his application clearly would constitute conduct “reflecting] unfavorably upon the good name or reputation of the [PA],” in violation of chapter 4, paragraph 1, of the code of conduct for PA employees (see n at 48-49). Stated otherwise, it would reflect unfavorably on the PA’s reputation if petitioner attempted to deceive the Red Cross about a matter he believed was material to his eligibility for *53financial assistance, even if, unbeknownst to petitioner, that matter in fact was not material to his eligibility. Such conduct would also violate petitioner’s obligation, under chapter 3, paragraph 1, of the PA employees’ code of conduct (see n at 48-49), to refrain from conduct “bring[ing] discredit upon the [PA]” while off duty.
Petitioner also argues that, even if the PA’s factual findings of misconduct are supported by the record, its decision to dismiss him as a penalty for such misconduct is so disproportionate as to constitute an abuse of discretion. The majority agrees, finding it “shocking to one’s sense of fairness” (Matter of Kelly v Safir, 96 NY2d 32, 38 [2001], quoting Matter of Pell v Board of Educ., 34 NY2d at 237) that the PA chose to terminate petitioner’s public employment based on his use of false pretenses to obtain financial assistance from the Red Cross. The majority thus requires the PA to treat petitioner more leniently than it has treated other employees found to have acted similarly (as previously discussed), thereby mandating that the PA set aside its duly considered policy of intolerance for attempts by its employees to profit dishonestly from September 11th. While the majority may find it gratifying to require the PA to give a free pass to employees who have obtained charity under false pretenses, there is no principled justification for the majority’s substitution of its own policy preference for the rational, nonarbitrary, and lawful policy the PA has chosen for itself, and has consistently applied.
A public agency such as the PA has a vital interest in maintaining a reputation for integrity, and, to that end, the PA requires its employees to meet a certain standard of ethical conduct. It is not for this Court to dictate to the PA that it should be more tolerant of employee conduct that fails to meet the agency’s standards. In dismissing petitioner, the PA obviously was seeking to hold its employees, who had been spared the loss of income that tragically befell so many others, to a standard of conduct that excluded the use of false pretenses to obtain financial assistance that was intended to benefit persons who did suffer financial loss. At a time of great national tragedy, the PA believed that it, and the general public it serves, had a right to demand at least this level of integrity from its employees. In annulling petitioner’s dismissal, the majority requires the PA to expect and accept less from its employees. This is not the purpose of article 78 review.
Of course, if the penalty question were committed to this Court’s discretion, we might well exercise our discretion to *54impose a penalty less severe than dismissal. The discretion to be exercised, however, is the PA’s, not this Court’s. Given the PA’s substantial interest in setting and maintaining a standard of ethical conduct for its employees, it cannot be said that the penalty of dismissal was, as a matter of law, “disproportionate to the misconduct, or to the harm to the agency or the public in general” (Matter of Kelly v Safir, 96 NY2d at 38).
Nor will it do for the majority to assert that the dismissal of a public employee found guilty of dishonesty is as disproportionate as the “19-year jail sentence ... for stealing a loaf of bread” that serves as a plot device in Victor Hugo’s Les Miserables. I do not minimize the difficulty petitioner will face in finding a new job. Still, it is nonsense to say that losing one’s job—a common occurrence in our society, and a misfortune that every day befalls many who have done nothing wrong—is the equivalent of a lengthy prison term.
In closing, I feel compelled to remark upon the majority’s statement that it is “unfortunate” that I have made reference to a “great national tragédy” (my phrase) in a supposed effort to find a substitute for the evidence the record does not provide to support my position. As I have already discussed at length, the majority’s claim that there is no evidence to support the administrative action under review does not bear scrutiny. Further, the majority’s discomfiture at my reference to the events of September 11th is difficult to understand in view of the contents of the record and briefs before us, which make clear that this proceeding is inextricably bound up with the September 11th attacks and their aftermath. Petitioner has consistently stressed his status as a victim of the attacks (albeit not in a financial sense, as he now admits), and the majority writing itself discusses at great length the impact September 11th had on petitioner. Meanwhile, the PA, in seeking petitioner’s dismissal and in its present defense of that action, has emphasized that it terminated petitioner as part of an effort to limit the damage to its reputation that resulted from the swirl of publicity about PA employees who sought financial aid on the false pretense that they had been laid off after the attacks. Further, as previously indicated, the PA’s right to terminate an employee on precisely these grounds has been upheld by the Appellate Division, Third Department, and in three union grievance proceedings. Because substantial evidence in the record establishes that the PA’s dismissal of petitioner was a rational, nonarbitrary response to the threat to its corporate good name *55arising from the conduct of a number of its employees in the wake of September 11th, and the penalty cannot be said to shock the judicial conscience, I would confirm the PA’s action.
Mazzarelli, J.P., Saxe and Nardelli, JJ., concur with Catterson, J.; Friedman, J., dissents in a separate opinion.
In this proceeding brought pursuant to article 78 of the Civil Practice Law and Rules (transferred to this Court by order of the Supreme Court, New York County, entered March 11, 2004), the determination of respondent Port Authority of New York & New Jersey, dated May 14, 2003, which dismissed petitioner from his position as a Port Authority employee, is annulled, without costs, the petition granted, the petitioner reinstated and the proceeding remanded to Supreme Court for the determination of an award for lost wages, benefits and all emoluments of his employment from the date of separation to the date of reinstatement.

 The PA found petitioner to have violated the following provisions of the “General Rules and Regulations For All Port Authority Employees”:
*49Chapter 2 (“Ethics”), paragraph 1: “No employee may, directly or indirectly, use or attempt to use his employment with the Port Authority to secure unwarranted privileges, exemptions or other benefits for himself or others.”
Chapter 2 (“Ethics”), paragraph 3: “It is imperative that employees be honest and accurate. In presenting information, if you are not sure of all the facts or details, or their completeness, be sure to indicate the limits to which you can vouch for its accuracy.”
Chapter 3 (“Conduct Off the Job”), paragraph 1: “Time off duty should not be used in a manner which is likely to hinder employees from the efficient performance of their duties or to bring discredit upon the Port Authority.”
Chapter 4 (“Public Relations”), paragraph 1: “No employee shall commit any act or neglect any duty which in any way is prejudicial to good order, discipline, or efficiency, or reflects unfavorably upon the good name or reputation of the Port Authority or those of the general public, whether or not such act or neglect is specifically mentioned in these rules.”